BARRETT, Circuit Judge
(specially concurring):
I concur in Chief Judge Lewis’ opinion but wish to add the following thoughts:
When this case reached the Supreme Court following appeal from our Court, 445 F.2d 990 (10th Cir. 1971), both the Trial Court and this Court had found and held that there was no proof of deliberate racial segregation of schools in the District beyond the Park Hill area. Even though the Supreme Court, on appeal, stated that it did not reach the merits, it is fair to conclude, in my opinion, that the conscientious Trial Court, upon remand, properly interpreted the Supreme Court opinion reported in 413 U.S. 189, 93 S.Ct. 2686, 37 L.Ed.2d 548 (1973) as drawing an inescapable conclusion that the Denver school system is a dual system. It would be difficult, if not impossible, to read the Supreme Court opinion otherwise, notwithstanding the directions that an evidentiary hearing be conducted, on remand, to determine whether the School Board may meet the burden imposed: that its actions as to “segregated schools” in the single school system outside of the Park Hill area were not likewise motivated by a segregative intent. This was, as I see it, a burden impossible to meet. I agree with Judge Doyle’s pertinent observations that “The Supreme Court reexamined the facts and approved the conclusion that conduct here [the Park Hill area] constituted de jure segregation” and that “the Supreme Court regarded as error the requiring of plaintiffs in a school case such as the one at bar to offer proof that the segregation in each and every instance and in each and every school was the product of official action.” I concur with the Trial Court’s observation that the Supreme Court for the first time (in Keyes, et al.) pronounced de facto — de jure concepts.
Accordingly, on remand, there really was little unresolved by the Supreme Court. The Trial Court was instructed to undertake the time consuming and burdensome obligations imposed upon it to desegregate School District No. 1 “root and branch.” Like so many catchwords or appealing slogans, the objective- — while ideal and in keeping with the highest traditions of equality — is in fact not to be “come by” or accomplished via the judicial route without a federal judiciary “up to its neck” in operating, managing and directing state school systems. Perhaps there is no other solution, given the immediacy suggested by the Supreme Court, with its particular “root and branch” mandated cure.
In our efforts to attain objectives which are pure, good and necessary of achievement in our society, we seem, I believe, to have become blinded to the fact that many cures must — for the most practical of reasons (financial ability to effectuate them in particular) — take more time and patience than that in which the instant case is now posited.
Of recent vintage, the Supreme Court, in matters involving state criminal statutes, has dictated the application of prin*490ciples of equity, comity, and federalism in refusing to entertain federal court actions challenging the constitutionality of those statutes when no state prosecution is threatened. Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971); Samuels v. Mackell, 401 U.S. 66, 91 S.Ct. 764, 27 L.Ed.2d 688 (1971); Steffel v. Thompson, 415 U.S. 452, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974). And more recently the Supreme Court took a further step in a “hands off” approach in holding that if a state criminal charge is filed at any time after the commencement of a federal action challenging the constitutionality (on federal standards) of the state statute under which the charge is brought, the federal action must be dismissed unless the federal action has proceeded to a determination on the merits. Hicks, District Attorney of Orange County, et al. v. Miranda, DBA Walnut Properties, et al., 422 U.S. 332, 95 S.Ct. 2281, 45 L.Ed.2d 223 (1975).
In San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973), the Supreme Court observed that although education is one of the most important services performed by the state, it is not within the limited category of rights recognised by the Supreme Court as guaranteed by the Constitution. This Court observed similarly in Freeman v. Flake, 448 F.2d 258 (10th Cir. 1971), cert. denied 405 U.S. 1032, 92 S.Ct. 1292, 31 L.Ed.2d 489 (1972):
The states have a compelling interest in the education of their children. The states, acting through their school authorities and their courts, should determine what, if any, hair regulation is necessary to the management of the schools.
448 F.2d 258 at 261.
That there exists “some inequality” in a school system is not sufficient ground to strike down a whole system. McGowan v. Maryland, 366 U.S. 420, 81 S.Ct. 1101, 6 L.Ed.2d 393 (1961). No person of good will toward his fellow man can logically argue that the thrust of Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954) is not long overdue: That children of all races, cultures, color, environmental and ethnical backgrounds and origins are entitled in these United States to equal public educational opportunities and benefits.
There are no easy or quick solutions to many problems confronting our country. It is a serious mistake, in my judgment, to interject the federal judiciary in the operation, composition, management and control of the state school systems. It was never intended that such would be the case. The federal judiciary is not designed to operate and manage school systems. The facts and circumstances are so variable and complex that discretion must be one of clear choice, and it is an injustice to our district courts to require that they monitor the system forever, together with their burdensome trial dockets, and be answerable to courts of appeal “around the clock.”
The remedies ordered by the Trial Court may be wholly correct and justified. The fact remains, however, that the School Board and administrative officials of the District are no longer managing, operating or controlling the system. The result from my point of view is at direct odds with the proper balance of Federal-State relations. As heretofore noted, it imposes an onerous and overwhelming task on a federal judiciary which is already “smothered” with tremendous dockets involving issues designed for true judicial treatment, adjudicative rather than administrative in nature. No one would contend that the federal judiciary is the body to allocate available state funds to the integrative objectives of the school systems in such a manner that it will decide the priority and amount of remaining funds for other necessary and proper state governmental functions. The Tenth Amendment did reserve to the people of the various sovereign states those powers not otherwise expressly delegated to the Federal Government.
Ours is an ever increasing society of emergency priorities, which many believe can be cured by the expenditure of public funds. It seems clear to me that the time has arrived when the pressure of *491such emergencies has finally brought us to this realization: Ours is now a nation bogged down in debt, largely as a result of so many mandated “cures” which today cannot be adequately financed from available revenues.
On remand, I would include, if in anywise possible, the diminishment or complete abolishment of the extremely expensive and sensitive use of the “busing tool” which, if accomplished completely or in progressive stages (perhaps in conjunction with long-term upgrading of both the staffs and facilities at various existing schools, together with projections of new school buildings and particular study of re-establishment of boundary lines in order to best effectuate equality predicated on the most adequate present estimates of population growth and movement trends within the District) would, in effect, “free” a great deal of operating money for much needed upgrading of teaching materials, facilities and, in a budgetary sense, provide the Board with some additional leeway to meet increased salary demands of school personnel.